The appellant denominates himself a Naturopathic practitioner and says he has been for over thirty years. He is charged with having treated J. R. Elam, on or about the 30th day of September, 1938, for pay. It is admitted that appellant does not claim to be a physician or surgeon; nor does he possess a diploma from a medical college. He received his education at the Dr. Ludwig Heil Institute, Berlin, Germany, from which he holds a diploma. He is also a graduate of the American School of Naturopathy of New York City. He had filed for record in Bexar County what purported to be a certificate granted by the Naturopathic Association of Texas, a corporation. By order of the court, the registration of this certificate was canceled on July 12, 1937. There is no appeal to this Court from that order and none would lie. He possesses no license to practice medicine from the Texas State Board of Medical Examiners. The facts alleged were proved without controversy. The questions in his appeal were properly disposed of in the original opinion.
It is his contention that any school of medicine should be exempt under the Act of the 46th Legislature, 1939, being House Bill No. 148, Paragraph 9. We do not think that this Act is subject to the construction for which he contends. To do so would nullify all previous legislation on the subject and it is perfectly clear the Legislature had no such intention.
The appellant's motion for rehearing has taken the form of an attack on the constitutionality of House Bill No. 148, supra. It is contended that it is in contravention of Section 31, Article 16 of the Constitution of Texas. *Page 660 
We do not consider that this appeal may bring into question the constitutionality of that Act, for if it is unconstitutional, still appellant has violated the law. If it be a valid enactment, it does not include the appellant. He is not in a position in this appeal to raise the question, and no opinion is herein expressed as to its constitutionality.
The motion for rehearing is overruled.